Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about September 22, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute reckless endangerment in the second degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based upon legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification and credibility.
*366To the extent that appellant is challenging aspects of the presentment agency’s summation, those arguments are unpreserved and we decline to review them in the interest of justice. However, while not a ground for reversal, we believe that the presentment agency should have responded to appellant’s contentions regarding its summation. Concur — Mazzarelli, J.P., Friedman, Nardelli, Gonzalez and Catterson, JJ.